Exhibit 10.7

AMENDMENT NO. 7 TO
RECEIVABLES SALE AGREEMENT

This Amendment No. 7 to Receivables Sale Agreement (this “Amendment”) is dated
as of August 29, 2007, between Avnet, Inc., a New York corporation
(“Originator”), and Avnet Receivables Corporation, a Delaware corporation
(“Buyer”).

RECITALS

Originator and Buyer entered into that certain Receivables Sale Agreement, dated
as of June 28, 2001, and amended such Receivables Sale Agreement pursuant to
Amendment No. 1 thereto, dated as of February 6, 2002, and further amended such
Receivables Sale Agreement pursuant to Amendment No. 2 thereto, dated as of
June 26, 2002, and further amended such Receivables Sale Agreement pursuant to
Amendment No. 3 thereto, dated as of November 25, 2002, and further amended such
Receivables Sale Agreement pursuant to Amendment No. 4 thereto, dated as of
December 12, 2002, and further amended such Receivables Sale Agreement pursuant
to Amendment No. 5 thereto, dated as of August 15, 2003, and further amended
such Receivables Sale Agreement pursuant to Amendment No. 6 thereto, dated as of
August 3, 2005 (such agreement, as so amended, the “Sale Agreement”).

Each of the parties hereto now desires to amend the Sale Agreement, subject to
the terms and conditions hereof, as more particularly described herein.

AGREEMENT

NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

Section 1. Definitions Used Herein. Capitalized terms used herein and not
otherwise defined herein shall have the respective meanings set forth for such
terms in, or incorporated by reference into, the Sale Agreement.

Section 2. Amendment. Subject to the terms and conditions set forth herein,
Exhibit III of the Sale Agreement is hereby deleted in its entirety and replaced
with Annex A hereto.

Section 3. Conditions to Effectiveness of Amendment. This Amendment shall become
effective as of the date hereof, upon the satisfaction of the conditions
precedent that:

(a) Amendment. The Buyer and the Agent shall have received, on or before the
date hereof, executed counterparts of this Amendment, duly executed by each of
the parties hereto.

(b) Representations and Warranties. As of the date hereof, both before and after
giving effect to this Amendment, all of the representations and warranties
contained in the Sale Agreement and in each other Transaction Document shall be
true and correct in all material respects as though made on the date hereof (and
by its execution hereof, each of Buyer and Originator shall be deemed to have
represented and warranted such).

(c) No Termination Event or Potential Termination Event. As of the date hereof,
both before and after giving effect to this Amendment, no Termination Event or
Potential Termination Event shall have occurred and be continuing (and by its
execution hereof, each of Buyer and Originator shall be deemed to have
represented and warranted such).

Section 4. Miscellaneous.

(a) Effect; Ratification. The amendments set forth herein are effective solely
for the purposes set forth herein and shall be limited precisely as written, and
shall not be deemed (i) to be a consent to, or an acknowledgment of, any
amendment, waiver or modification of any other term or condition of the Sale
Agreement or of any other instrument or agreement referred to therein or (ii) to
prejudice any right or remedy which Buyer (or any of its assigns) may now have
or may have in the future under or in connection with the Sale Agreement, as
amended hereby, or any other instrument or agreement referred to therein. Each
reference in the Sale Agreement to “this Agreement,” “herein,” “hereof and words
of like import and each reference in the other Transaction Documents to the Sale
Agreement, to the “Receivables Sale Agreement” or to the “Sale Agreement” shall
mean the Sale Agreement as amended hereby. This Amendment shall be construed in
connection with and as part of the Sale Agreement and all terms, conditions,
representations, warranties, covenants and agreements set forth in the Sale
Agreement and each other instrument or agreement referred to therein, except as
herein amended, are hereby ratified and confirmed and shall remain in full force
and effect.

(b) Transaction Documents. This Amendment is a Transaction Document executed
pursuant to the Sale Agreement and shall be construed, administered and applied
in accordance with the terms and provisions thereof.

(c) Costs, Fees and Expenses. Without limiting Section 6.2 of the Sale
Agreement, Originator agrees to reimburse Buyer and its assigns upon demand for
all reasonable and documented out-of-pocket costs, fees and expenses in
connection with the preparation, execution and delivery of this Amendment
(including the reasonable fees and expenses of counsels to Buyer and its
assigns).

(d) Counterparts. This Amendment may be executed in any number of counterparts,
each such counterpart constituting an original and all of which when taken
together shall constitute one and the same instrument.

(e) Severability. Any provision contained in this Amendment which is held to be
inoperative, unenforceable or invalid in any jurisdiction shall, as to that
jurisdiction, be inoperative, unenforceable or invalid without affecting the
remaining provisions of this Amendment in that jurisdiction or the operation,
enforceability or validity of such provision in any other jurisdiction.

(f) GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE
LAW OF SUCH STATE THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF A
JURISDICTION OTHER THAN SUCH STATE.

(g) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH THIS AMENDMENT, ANY DOCUMENT EXECUTED BY ORIGINATOR PURSUANT
TO THIS AMENDMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER OR THEREUNDER

(Signature Page Follows)

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their respective duly authorized officers as of the date first
written above.

AVNET RECEIVABLES CORPORATION,
as Seller

By: /s/ Raymond Sadowski
Name: Raymond Sadowski
Title: President


AVNET, INC., as Servicer

By: /s/ Raymond Sadowski
Name: Raymond Sadowski
Title: Sr. Vice President and CFO


Annex A

EXHIBIT IV
NAMES OF COLLECTION BANKS; COLLECTION ACCOUNTS

              Lock-Box   Related Collection Account   1.    
Bank of America, N.A.
Ms. Cindy Hastings
555 S. Flower Street, 3rd Floor
Los Angeles, California 90071
  Deposit Account Number: 3752134661



       
Lock-Boxes
 
       
 
 
       
P.O. Box 847722
Dallas, Texas 75202-7722
 

  2.    
JPMorgan Chase Bank, N.A.
Timothy Marek
1 Chase Manhattan Plaza, 7th Fl
New York, NY 10005
  Deposit Account Number: 59-37116



       
Lock-Boxes
 
       
 
 
       
P.O. Box #100340
Pasadena, California 91189-0340
 

       
P.O. Box #70390
Chicago, Illinois 60673-0390
 



